                Case 21-12317-EPK         Doc 32     Filed 04/01/21     Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

 In re:
                                                           Case No.: 21-12317-EPK
 HELLENIC PETROLEUM LLC,
                                                           Chapter 7 (Involuntary)
             Alleged Debtor.
 ____________________________________/

   F.T. MARITIME SERVICES LTD’S RESPONSE TO THE ALLEGED DEBTOR’S
  MOTION TO EXTEND TIME TO FILE RESPONSE TO INVOLUNTARY PETITION

          F.T. Maritime Services LTD (“F.T. Maritime”), by and through undersigned counsel, files

this Response to the Motion to Extend Time to File Response to Involuntary Petition (the “Motion

for Extension”) (Doc. 30) filed by Alleged Debtor, Hellenic Petroleum, LLC (“Hellenic” or the

“Alleged Debtor”), and in support thereof says:

          1.     On March 10, 2021, Petitioning Creditor, Pro Petroleum, LLC (the “Petitioning

Creditor”), filed a petition for involuntary bankruptcy against Hellenic.

          2.     F.T. Maritime is a creditor of Hellenic and is owed over $7,000,000. While F.T.

Maritime has not, at this time, joined the three petitioning creditors in filing a petition, F.T.

Maritime will be severely prejudiced if the Motion for Extension is granted.

          3.     Pursuant to Fed. R. Bankr. P. 1011(b), Alleged Debtor is required to respond to the

involuntary petition by today, April 1, 2021.

          4.     In the Motion for Extension, Hellenic requests an extension of fourteen (14) days

to this deadline.

          5.     As the Court and all parties are well aware, Hellenic currently may continue to

operate normally and has the ability to dispose of property as if the involuntary case has not been




57496080;1
                  Case 21-12317-EPK         Doc 32      Filed 04/01/21     Page 2 of 6




filed pursuant to 11 U.S.C. § 303(f) until the Court rules whether or not the involuntary bankruptcy

is appropriate.

          6.      Hellenic's Motion for Extension fundamentally requests Court approval to have the

ability to operate normally beyond the statutory deadline despite the fact that Hellenic itself has

stated in court filings that it is not operating. Specifically, Hellenic has stated that it has no ability

to purchase fuel and "without the ability to purchase fuel, Hellenic has no fuel to sell." See

Response (Doc. 19 at page 7, par. 18).

          7.      The defenses to an involuntary petition are statutory in nature, limited, not overly

complex and typically consist of issues relating to the existence of the appropriate amount of

eligible creditors, whether or not those creditors' claims are contingent or disputed and whether or

not a debtor is generally paying debts as they become due pursuant to 11 U.S.C. § 303.

          8.      Hellenic should not require an additional two weeks to respond to the involuntary

petition since it has already had notice for three weeks to prepare a response.

          9.      In fact, Hellenic appears well aware of the facts at issue as it filed an extensive and

detailed response to Petitioning Creditor's Emergency Motion for Appointment of an Interim

Trustee Pursuant to 11 U.S.C. § 303(g) (Doc. 7), which involves similar issues to any response

Hellenic would file to the involuntary petition.

          10.     Hellenic's Motion for Extension, if granted, would severely prejudice both the

petitioning creditors and other creditors, such as F.T. Maritime as it would allow Hellenic to

continue to operate and potentially dispose of property that would otherwise benefit the bankruptcy

estate.




                                                    2
57496080;1
               Case 21-12317-EPK         Doc 32     Filed 04/01/21     Page 3 of 6




         WHEREFORE, F.T. Maritime Services LTD respectfully requests this Court enter an Order

denying the Motion for Extension or granting the Motion for Extension for a shorter time frame,

and granting such other and further relief as the Court deems just and proper.

Dated: April 1, 2021                         Respectfully submitted,

                                             AKERMAN LLP

                                             By: /s/ Christian P. George
                                                Christian P. George
                                                Florida Bar No.: 41055
                                                Email: christian.george@akerman.com
                                                Katherine C. Fackler
                                                Florida Bar No.: 0068549
                                                Email: katherine.fackler@akerman.com
                                                50 North Laura Street, Suite 3100
                                                Jacksonville, FL 32202
                                                Telephone: (904) 798-3700
                                                Facsimile: (904) 798-3730

                                                  and

                                                  Catherine Douglas Kretzschmar
                                                  Florida Bar No.: 85843
                                                  Email: catherine.kretzschmar@akerman.com
                                                  AKERMAN LLP
                                                  201 E. Las Olas Boulevard, Suite 1800
                                                  Fort Lauderdale, FL 33301
                                                  Telephone: (954) 463-2700
                                                  Facsimile: (954) 463-2224

                                             Attorneys for F.T. Maritime Services LTD




                                                3
57496080;1
                Case 21-12317-EPK        Doc 32      Filed 04/01/21    Page 4 of 6




                               ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 1, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day by transmission of Notices of Electronic Filing generated by CM/ECF on those

parties who are registered CM/ECF participants in this case as indicated on the attached Service

List.

                                             By:     /s/ Christian P. George
                                                       Christian P. George, Esq.




                                                 4
57496080;1
              Case 21-12317-EPK       Doc 32     Filed 04/01/21   Page 5 of 6




                                     SERVICE LIST

21-12317-EPK Notice will be electronically mailed to:

Michael R. Bakst, Esq. on behalf of Interested Party Mark Griffin
efileu1094@gmlaw.com, ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;
efileu2170@gmlaw.com;efileu386@gmlaw.com

Michael R. Bakst, Esq. on behalf of Petitioning Creditor Pro Petroleum, LLC
efileu1094@gmlaw.com, ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;
efileu2170@gmlaw.com;efileu386@gmlaw.com

Rilyn A. Carnahan, Esq. on behalf of Petitioning Creditor Pro Petroleum, LLC
rilyn.carnahan@gmlaw.com, efileu1092@gmlaw.com;efileu1089@gmlaw.com;
efileu2170@gmlaw.com;efileu1435@gmlaw.com;efileu1094@gmlaw.com;efileu1093@gmlaw.
com;gregory.stolzberg@gmlaw.com;efileu2299@gmlaw.com

Rilyn A. Carnahan, Esq. on behalf of Petitioning Creditor Renewable Energy Group, Inc.
rilyn.carnahan@gmlaw.com, efileu1092@gmlaw.com;efileu1089@gmlaw.com;
efileu2170@gmlaw.com;efileu1435@gmlaw.com;efileu1094@gmlaw.com;efileu1093@gmlaw.
com;gregory.stolzberg@gmlaw.com;efileu2299@gmlaw.com

Rilyn A. Carnahan, Esq. on behalf of Petitioning Creditor Xtreme Fuel Transport, Inc.
rilyn.carnahan@gmlaw.com, efileu1092@gmlaw.com;efileu1089@gmlaw.com;
efileu2170@gmlaw.com;efileu1435@gmlaw.com;efileu1094@gmlaw.com;efileu1093@gmlaw.
com;gregory.stolzberg@gmlaw.com;efileu2299@gmlaw.com

Robert P. Charbonneau, Esq. on behalf of Creditor DRO Barite LLC
rpc@agentislaw.com, nsocorro@agentislaw.com;bankruptcy@agentislaw.com;
bankruptcy.ecc@ecf.courtdrive.com

Robert P. Charbonneau, Esq. on behalf of Creditor Sallyport Commercial Finance, LLC
rpc@agentislaw.com, nsocorro@agentislaw.com;bankruptcy@agentislaw.com;
bankruptcy.ecc@ecf.courtdrive.com

Patrick R. Dorsey on behalf of Debtor Hellenic Petroleum LLC
pdorsey@slp.law, dlocascio@slp.law;dwoodall@slp.law;pmouton@slp.law;
pdorsey@ecf.courtdrive.com

Christian Peter George on behalf of Creditor F.T. Maritime Services LTD
christian.george@akerman.com, susan.scott@akerman.com,jennifer.meehan@akerman.com

Gabriel M. Hartsell on behalf of Creditor VFS US LLC
gabriel.hartsell@quarles.com, sybil.aytch@quarles.com




                                             5
57496080;1
              Case 21-12317-EPK       Doc 32     Filed 04/01/21   Page 6 of 6




Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Bradley S. Shraiberg on behalf of Debtor Hellenic Petroleum LLC
bss@slp.law, dwoodall@slp.law;dwoodall@ecf.courtdrive.com;
dlocascio@slp.law;pmouton@slp.law




                                             6
57496080;1
